DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2015/0311423) in view of Heinz et al. (US 6507140).
With respect to claim 1, Murakami discloses a piezoelectric actuator (item 1) comprising: a piezoelectric element (item 10); an external electrode(item 15) covering partially a first surface of the piezoelectric element in a first direction (Fig 1); a wiring member (item 22); and a conductive joining member (item 4) joining the wiring member to the external electrode (Fig 1), wherein the conductive joining member has a gap formed between the external electrode and the wiring member in a region overlapping with the wiring member as viewed in the first direction (Fig 1), and wherein the conductive joining member extends to the first surface of the piezoelectric element beyond the edge of the external electrode (Fig 1, wherein the external electrode does not extend to the edges of the first surface, the entirety of which is covered by the 
Murakami does not disclose that the gap is an air gap.
Heinz et al. teaches a piezoelectric device that includes an air gap formed between the wiring member and the external electrode (Fig 3).
At the time of effective-filing, it would have been obvious to one of ordinary skill in the art to combine the air gap of Heinz et al. with the device of Murakami for the benefit of relieving stresses caused by expansion and contraction of the piezoelectric element (Abstract of Heinz et al.).
With respect to claim 2, the combination of Murakami and Heinz et al. discloses the piezoelectric actuator according to claim 1. Murakami discloses that the edge of the external electrode extends along a direction intersecting a longitudinal direction of the wiring member (Fig 1).
With respect to claim 3, the combination of Murakami and Heinz et al. discloses the piezoelectric actuator according to claim 1. Murakami discloses that the gap extends only in a region overlapping with the external electrode as viewed in the first direction (Fig 1).
With respect to claim 4, the combination of Murakami and Heinz et al. discloses the piezoelectric actuator according to claim 1. Murakami discloses a vibration generating device (Figs 6-7) comprising: a piezoelectric actuator (item 1); and a diaphragm (item 922) attached to a surface opposite to the first surface of the piezoelectric element in the first direction (Figs 6-7).
With respect to claim 5, the combination of Murakami and Heinz et al. discloses the vibration generating device according to claim 4. Murakami discloses a frame body (item 921) supporting an outer peripheral portion of the diaphragm (Figs 6-7).
With respect to claim 6, the combination of Murakami and Heinz et al. discloses the piezoelectric actuator according to claim 1. Murakami discloses an electric equipment (Figs 6-7) comprising: a piezoelectric actuator (item 1); an electronic circuit electrically connected to the piezoelectric actuator (Paragraphs 70 and 75); and a housing receiving the electronic circuit and the piezoelectric actuator (Figs 6-7).
With respect to claim 7, Murakami discloses a piezoelectric actuator (item 1) comprising: a piezoelectric element (item 10); an external electrode(item 15) covering partially a first surface of the piezoelectric element in a first direction (Fig 1); a wiring member (item 22); and a conductive joining member (item 4) joining the wiring member to the external electrode (Fig 1), wherein the conductive joining member has a gap formed between the external electrode and the wiring member in a region overlapping with the wiring member as viewed in the first direction (Fig 1), and wherein the conductive joining member extends to an edge of the external electrode or extends to the first surface of the piezoelectric element beyond the edge of the external electrode (Fig 1, wherein the external electrode does not extend to the edges of the first surface, the entirety of which is covered by the conductive joining member, resulting in the conductive joining member extending to the first surface and both to and beyond the edge of the external electrode).
Murakami does not disclose that the gap is an air gap.

At the time of effective-filing, it would have been obvious to one of ordinary skill in the art to combine the air gap of Heinz et al. with the device of Murakami for the benefit of relieving stresses caused by expansion and contraction of the piezoelectric element (Abstract of Heinz et al.).
Response to Arguments
Applicant's arguments filed 9 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that the conductive joining member of Murakami does not extend to the first surface of the piezoelectric element and beyond the edge of the external electrode. However, as can be seen in figure 1, the conductive joining member extends to the edges of the first surface of the piezoelectric element, but the external electrode does not. Therefore, the conductive joining member extends beyond the edge of the external electrode and to the surface of the piezoelectric element.
Applicant argues that Heinz does not disclose any air gaps in the areas of contact. However, this is not what is claimed. The claims require an air gap between the external electrode and the wiring member, a feature which is shown in figure 3, with an air gap between external electrodes (item 6) and wiring member (item 7). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837